Citation Nr: 0801290	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  95-05 820A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for postoperative residuals of a herniated nucleus pulposus 
at L4-5.

2.  Entitlement to an effective date earlier than February 9, 
1989, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Sean Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant and Dr. C.B.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In 
that decision, the RO denied a disability rating higher than 
40 percent for the veteran's low back disability but granted 
his claim for a TDIU, retroactively effective from September 
4, 1992.  He appealed both the denial of a higher rating for 
his low back disability and for an effective date earlier 
than September 4, 1992, for his TDIU.

In February 1998, the Board denied both claims.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 1999 order, granting a 
joint motion, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication in compliance with directives specified.  And 
to comply with the joint motion, the Board in turn remanded 
this case in November 1999 with instructions to schedule the 
veteran for appropriate VA orthopedic and psychiatric 
examinations.

In March 2005, to support his claims, the veteran and a 
private physician testified at a hearing before the 
undersigned Veterans Law Judge of the Board.  In May 2005, 
the Board once again remanded the claims for still further 
development.  Parenthetically, the Board points out that, 
later that month, the veteran withdrew his request for a 
waiver of overpayment, which had also been on appeal 
(see his May 2005 letter).  Therefore, that claim is no 
longer before the Board.  See 38 C.F.R. § 20.204(c) (2007).



In a May 2006 rating decision, on remand, the RO granted an 
earlier effective date of February 9, 1989, for the veteran's 
TDIU.  He has since continued to appeal, requesting an even 
earlier effective date.  Cf. AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the greatest 
possible benefit unless he specifically indicates otherwise).

The Board again remanded this case in January 2007 to ensure 
compliance with all notice obligations under the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  Following this more recent 
remand, the Appeals Management Center (AMC) sent the veteran 
a letter in February 2007 providing the required VCAA notice.  
The case is now once again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by moderate limitation of motion in the lumbar 
segment of his spine and slight incomplete paralysis of the 
left sciatic nerve, but is not manifested by pronounced 
intervertebral disc syndrome, ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes requiring bed 
rest prescribed by a physician.

2.  An unappealed, and therefore final and binding, August 
1986 rating decision denied the veteran's claim for a TDIU.

3.  On February 29, 1988, the veteran submitted another claim 
for a TDIU, at which time he had a 40 percent rating for his 
service-connected low back disability. 

4.  On February 9, 1989, the veteran submitted a petition to 
reopen his previously denied claim for service connection for 
a psychiatric disorder.  



5.  The veteran was eventually granted service connection and 
assigned a 50 percent rating for the psychiatric disorder, 
retroactively effective from February 9, 1989, for a combined 
70 percent rating.  

5.  The veteran first met the criteria for a TDIU on February 
9, 1989.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the low back disability.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003); Diagnostic Code 5293 (effective from 
September 23, 2002, to September 26, 2003); Diagnostic Code 
5243 (effective September 26, 2003).

2.  The criteria also are not met for an effective date 
earlier than February 9, 1989, for the TDIU.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.159, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating higher than 40 
percent for his low back disability, as well as an effective 
date earlier than February 9, 1989, for his TDIU.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
review.  The Board will then address the issues on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in January 2005 and 
February 2007:  (1) informed the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession that pertained to 
his claims, or something to the effect that he should 
"give us everything you've got pertaining to your 
claim[s]."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  There is no indication that any additional 
evidence, relevant to the claims, is available and not part 
of the claims file.  The veteran was afforded four VA 
examinations to determine the nature and severity of his 
service-connected low back disability.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

II.  Increased Rating for the Low 
Back Disability, Postoperative 
Residuals of a Herniated Nucleus 
Pulposus at L4-5

The record shows the veteran was treated for low back pain 
while on active duty in the military, which was diagnosed as 
a herniated nucleus pulposus and a lumbosacral strain.  As a 
result, a May 1969 rating decision granted service connection 
and assigned an initial 10 percent disability rating for his 
low back disability.  Unfortunately, he required surgery for 
the herniated nucleus pulposus.  Consequently, his low back 
disability was recharacterized to also include the 
postoperative residuals and eventually assigned a 40 percent 
disability rating.  

In 1994, the veteran filed a claim for a higher rating.  
Regrettably, though, the Board finds that the preponderance 
of the evidence is against his claim, so it must be denied.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The criteria for rating disabilities of the spine were 
amended on two occasions since the veteran filed his claim.  
The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's low back 
disability is warranted.  But VA's Office of General Counsel 
has determined that the amended rating criteria, 
if more favorable to the claim, can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.  

The veteran's low back disability was initially rated under 
Diagnostic Code (DC) 5293, for intervertebral disc syndrome 
(IVDS, i.e., disc disease).  This DC provides a 40 percent 
rating for recurring attacks of severe intervertebral disc 
syndrome with intermittent relief.  The next higher rating of 
60 percent requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2001).



The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is rated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (September 23, 
2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The next higher rating of 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment "prescribed by a physician."  Id. 

The second amendment, effective September 26, 2003, involved 
a revision of that portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating intervertebral disc syndrome 
was changed to DC 5243, which provides that ratings are now 
based on either the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  The General Rating Formula for 
Diseases and Injuries of the Spine provides a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine, and a 100 percent rating for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2006).



Applying these criteria to the facts of this case, the Board 
finds that the veteran's low back disability does not meet 
the requirements for a rating higher than 40 percent under 
either the former or revised standards.  The medical evidence 
for consideration includes several VA examination reports, 
numerous VA outpatient treatment records, and other reports 
- including a transcript of the sworn hearing testimony 
provided by C.B., M.D., a private radiologist, but none of 
this evidence proves the veteran has pronounced 
intervertebral disc syndrome, ankylosis of the spine, or bed 
rest prescribed by a physician.

A.  Criteria in Effect Prior to September 23, 2002

The medical evidence, overall, does not show the veteran's 
spine is manifested by "pronounced" intervertebral disc 
syndrome, as required for a 60 percent rating under the old 
DC 5293.  In other words, the evidence does not show 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

The reports of four VA compensation examinations provide the 
most probative evidence in this case, as they were based on a 
review of the claims file for the pertinent medical and other 
history and include findings from both neurological and 
orthopedic testing.  The Board will therefore begin its 
analysis with a discussion of these examination reports.

The veteran was afforded VA orthopedic and neurological 
examinations 1994.  An August 1994 report from the orthopedic 
examination notes that straight leg raising was to 40 degrees 
on the left, with pain in the lower back and left leg, 
but only subjective complaints of pain in the right leg.  
Deep tendon reflexes were 2+ and symmetrical at the patella 
and Achilles bilaterally.  It was noted that the veteran's 
effort was poor on motor testing, which showed some weakness 
of dorsiflexion and plantar flexion of the left ankle and 
forceful extension and flexion of the left knee.  The 
examiner commented there were some inconsistent findings 
which would not necessarily correspond to L5 nerve root 
pathology.  

During his neurological examination in October 1994, strength 
in the veteran's left lower extremity was 3-4+/5 proximally 
versus 4/5 distally; reflexes were 2+ except for a 1+ left 
ankle jerk; and sensation was diminished, especially in the 
L5-S1-S2 level with respect to the left leg.  It was also 
noted that the left leg appeared unsteady while the veteran 
stood on toes, his heels, and while standing independently.  
In an addendum report, however, the examiner noted that a 
recent electromyography (EMG) and a nerve conduction study 
(NCS) had not revealed any evidence of radiculopathy or 
neuropathy of the left lower extremity nerve roots.

An October 2003 VA examination report notes that the 
veteran's gait was normal, and that he could walk on his 
heels, his toes, and the outside of his feet, albeit with 
pain.  Strength testing revealed that the left lower 
extremity was weaker than the right, although specific 
findings were not recorded.  Reflexes in both lower 
extremities were normal.  Straight leg testing was positive 
on the right at 35 degrees and negative on the left.  Light 
touch was decreased in the medial and anterior areas of the 
left foot.  Pain was also decreased in the left lower 
extremity at the medial thigh, anterior calf, medial calf, 
and medial foot.  The examiner thus concluded that the 
veteran has left sciatica in the left leg, manifested by 
decreased pain and light tough in the left foot and toes.  
The diagnosis was "Status post HNP removal L4-L5 with 
sciatica of the left leg, slight weakness of the left leg as 
compared with the right leg, however, no evident functional 
decrease.  X-rays confirmed severe disc degeneration at L4-L5 
with complete sacralization of L5."

The veteran was examined for VA compensation purposes by the 
same examiner in December 2005.  During the interview, the 
veteran reported that he wore a back brace and would 
occasionally use a cane for support.  He also said he could 
walk only one block before he had to stop due to "severe 
back problems."  (Parenthetically, the Board points out that 
a rather contemporaneous March 2005 VA outpatient treatment 
record notes the veteran walks approximately two miles a day 
for exercise).  



Objective physical examination revealed tenderness at L1-S1, 
but no spasms.  Straight leg raising was positive on the left 
at 20 degrees and negative on the right.  The veteran could 
walk on his heels, toes, and the outside of his feet, all of 
which caused low back pain.  Sensory testing in the left 
lower extremity revealed decreased pain in the thigh, calf, 
and foot.  Decreased strength was present in the left leg, 
which was mainly due to guarding from low back pain.  
Reflexes were 3/5 and pulses were normal bilaterally.  X-rays 
revealed no significant changes from October 2003.  The 
examiner then provided the same diagnosis as he had 
in October 2003:  "Status post HNP removal L4-L5 with 
sciatica of the left leg, slight weakness of the left leg as 
compared with the right leg, however, no evident functional 
decrease. . ."  The examiner also commented that 
the veteran's sciatic neuropathy did not demonstrate any 
muscle spasm, absent ankle jerk, but did show decreased pain 
and light touch throughout the left lower extremity.  The 
only impact on function is that he walks with a limp on the 
left leg and occasionally uses a cane for support.

None of these examination reports suggest the veteran's low 
back disability is manifested by "pronounced" 
intervertebral disc syndrome, as required for a higher 
60 percent rating under the former DC 5293.  Simply stated, 
the evidence does not show persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  This is not to say the 
veteran never experiences any of these necessary symptoms, 
but the determinative issue is one of degree - considering 
their relative frequency and severity.  See 38 C.F.R. §§ 4.2, 
4.6.  And according to the former DC 5293, his 40 percent 
rating, itself, is an acknowledgment that he has "severe" 
intervertebral disc syndrome as evidenced by recurring 
attacks of the condition and little intermittent relief.

Consider also that the above medical evidence raises some 
question as to whether the neurological symptoms in the 
veteran's left lower extremity are due to his service-
connected low back disability.  On the one hand, the VA 
examiner who examined the veteran in October 1994 noted that 
a recent EMG and NCS had not revealed any evidence of 
radiculopathy or neuropathy of the left lower extremity nerve 
roots.  On the other hand, however, the VA examiner who 
evaluated the veteran in October 2003 and December 2005 
attributed all of the veteran's neurological symptoms to his 
service-connected low back disability.  Therefore, the Board 
will resolve all reasonable doubt in the veteran's favor and 
attribute all of these symptoms to his service-connected low 
back disability.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  See also Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (if VA cannot distinguish by competent medical 
opinion the extent of symptoms that are attributable to 
service-related causes from those that are not, VA 
effectively must presume that all symptoms in question are 
related to service, i.e., part and parcel of the 
service-connected disability).  See, too, Howell v. 
Nicholson, 19 Vet. App. 535, 540 (2006).

Even conceding this, however, the veteran's neurological 
symptoms are not severe enough to warrant a higher 60 percent 
rating under the former DC 5293.  The clinical evidence 
discussed shows his symptoms primarily involve decreased 
sensation (to light touch and pain) as well as some decreased 
strength in his left lower extremity.  Nevertheless, the fact 
that a VA examiner in October 2003 and December 2005 
characterized this weakness as only "slight" provides 
compelling evidence against a finding of pronounced (versus, 
say, severe) intervertebral disc syndrome.  

The VA examiner's characterization of only slight weakness in 
the left lower extremity is also consistent  with the fact 
that the veteran is still able to walk on his heels, toes, 
and the outside of his feet.  Moreover, a finding of 
pronounced intervertebral disc syndrome is also precluded by 
that fact that reflexes were normal when examined in October 
2003 and 3/5 when examined in December 2005.  Lastly, the 
December 2005 VA examination report notes the veteran's 
sciatic neuropathy does not demonstrate any muscle spasm or 
an absent ankle jerk.  


In sum, these four VA examination reports do not show the 
veteran's low back disability is manifested by pronounced 
intervertebral disc syndrome, thereby providing evidence 
against the claim.  

The Board also reviewed numerous VA outpatient treatment 
records dated from 1994 to 2006, none of which shows the 
veteran's service-connected low back disability is manifested 
by pronounced intervertebral disc syndrome.  Of particular 
relevance, strength testing during this extensive period 
disclosed no more than slight weakness of the left lower 
extremity.  For example, strength was listed as 4/5 when 
tested in December 2001, and 5/5 when tested in July 1994, 
November 2001, February 2002, and October 2004.  Since these 
findings demonstrate no more than slight weakness, they are 
inconsistent with a finding of pronounced intervertebral disc 
syndrome.  The Board also places significant probative value 
on a March 2005 treatment record indicating the veteran 
continues to walk two miles a day for exercise.  This level 
of exercise, although not particularly strenuous, 
demonstrates that his low back and left lower extremity have 
fairly good functional capacity.  In short, these records 
provide further evidence against his claim.

Dr. C.B., a private radiologist who also testified at the 
veteran's hearing, submitted a March 2005 report in support 
of the veteran's claim.  Dr. C.B. indicated that his opinions 
were based on a review of the veteran's entire claims file, 
which the doctor said showed the veteran is unable to work 
due solely to his service-connected low back disability.  But 
there are several problems with Dr. C.B.'s opinion, 
which consequently limits its probative value.  

First, it appears that Dr. C.B. focused on medical records 
dated years prior to when the veteran filed his claim for 
increase in 1994.  Although Dr. C.B. refers to the October 
2003 VA examination report, he makes no reference to findings 
contained in the VA orthopedic and neurological examination 
reports dated in 1994.  Dr. C.B. was also unable to review 
the December 2005 VA examination report.  So Dr. C.B.'s 
review of the claims file appears limited in scope and not 
particularly relevant to the issue on appeal - i.e., the 
current level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern).

The second problem with Dr. C.B.'s opinions is that, unlike 
the VA examiners, he did not have an opportunity to 
personally examine the veteran.  Therefore, since Dr. C.B. 
instead based his opinions on a limited review of the claims 
file, his opinion is of limited probative value.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).

In any event, Dr. C.B.'s opinion does not establish that the 
veteran's low back disability is manifested by pronounced 
intervertebral disc syndrome, as defined under the former DC 
5293.  Under the section entitled "DISCUSSION AND RATIONALE 
FOR FINDINGS AND CONLUSUIONS," Dr. C.B. notes that the 
clinical findings show "sciaitica [sic]; spasms; weakness; 
loss of motion; decreased sensation; positive straight leg 
raise; and occasional nurologic [sic] problems."  (Emphasis 
added).  The Board emphasizes that occasional neurological 
symptoms is inconsistent with a finding of "persistent 
symptoms" of intervertebral disc syndrome or neurological 
findings with "little intermittent relief," as required for 
a higher 60 percent rating under DC 5293.  Simply stated, Dr. 
C.B.'s report does not support the conclusion that the 
veteran's low back disability is manifested by pronounced 
intervertebral disc syndrome.  

In addition to the medical evidence, the Board also 
considered testimony presented by the veteran and Dr. C.B. 
during the March 2005 hearing.  In essence, Dr. C.B.'s 
testimony paralleled the opinions expressed in his March 2005 
report.  Since the Board has already discussed why Dr. C.B.'s 
opinions are of limited probative value, further discussion 
in this regard is unnecessary.  The veteran also testified 
that his neurological symptoms in his left lower extremity 
warrant an increased rating.  



With respect to the veteran's testimony, the Board places 
greater probative value on the objective clinical findings, 
for the reasons mentioned, since none indicates he 
experiences pronounced intervertebral disc syndrome as 
defined under the former DC 5293.  See Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991) (determining the credibility of 
evidence is a function for the Board); Hayes v. Brown, 5 Vet. 
App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-193 (1992) (VA decision makers have the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  In 
short, the medical evidence provides highly probative 
evidence against the veteran's claim for a disability rating 
higher than 40 percent for his low back disability.  

In addition to the above schedular criteria, the Board also 
finds that a disability rating higher than 40 percent is not 
warranted based on functional loss due to pain, weakness, 
fatigability, or incoordination of the lumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998) (stating that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under DC 5293).

The VA examination reports discussed above show flexion of 
the lumbar spine between 30 and 60 degrees, extension between 
5 and 35 degrees, right and left lateral flexion between 10 
and 45 degrees, and right and left rotation between 25 and 30 
degrees.  Examiners explained that the veteran experiences 
pain with motion.  However, the October 2003 examination 
report notes there were no manifestations of functional 
impairment due to the pain, and no evidence of any weakened 
movement, excessive fatigability, or incoordination with 
repetitive use.  In fact, function actually improved with 
exercise.  In December 2005, the same examiner again 
commented there was no evidence of weakened movement, 
premature or excess fatigability, or incoordination, and no 
decrease in range of motion or joint function due to the 
pain, or from fatigue, weakness, or lack of endurance 
following repetitive use of the joint.  The examiner 
reiterated that function actually improved after repetitive 
use.  In light of these findings, a disability rating higher 
than 40 percent is not warranted under §§ 4.40, 4.45, 4.59. 



B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  During his December 
2005 VA examination, the veteran told the examiner that he 
required four weeks of bed rest a year because of his low 
back.  But there is no evidence that bed rest was actually 
prescribed by a doctor.  Thus, there is no indication in the 
record that a physician has ever prescribed bed rest because 
of the veteran's low back disability.  The veteran self 
imposing this on himself will not suffice to meet this 
standard.  Also, even were the board to assume for the sake 
of argument that four weeks of bed rest was prescribed by a 
physician, a 60 percent requires incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Thus, the veteran would still not be entitled to 
a disability rating higher than 40 percent because he would 
fall short of this required frequency.

Under DC 5293, however, the Board must also consider whether 
separate rating for chronic orthopedic and neurologic 
manifestations of the veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, results in a higher combined evaluation.  

The Board notes that, prior to September 26, 2003, orthopedic 
manifestations were evaluated under the rating criteria for 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  This diagnostic code provides a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, DC 5292.

Although the words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule, the Schedule for Rating 
Disabilities provides some guidance by listing normal ranges 
of motion of the thoracolumbar spine for VA purposes to be 90 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See Schedule 
for Rating Disabilities effective September 26, 2003, Plate 
V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

Applying these criteria to the facts of this case, the Board 
finds that the veteran's lumbar spine exhibits moderate 
limitation of motion, for which a 20 percent rating is 
warranted.  As noted above, the relevant VA examination 
reports show flexion of the lumbar spine between 30 and 60 
degrees, extension between 5 and 35 degrees, right and left 
lateral flexion between 10 and 45 degrees, and right and left 
rotation between 25 and 30 degrees.  

Focusing on the findings contained in the most recent VA 
examination report of December 2005, the veteran's lumbar 
spine showed active flexion of 45 degrees, active extension 
of 20 degrees, active lateral flexion of 20 degrees in both 
directions, and active rotation of 25 degrees in both 
directions.  Thus, these findings show a 45 degree loss of 
flexion (half), a 10 degrees loss of extension, a 10 degree 
loss of lateral flexion in both directions, and a 5 degrees 
loss of rotation in both directions.  When comparing these 
findings with normal ranges of motion listed in Plate V, they 
reflect only moderate limitation of motion of the lumbar 
spine, even with the veteran's complaints of painful motion.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a 20 percent rating 
is appropriate for the veteran's orthopedic manifestations of 
his low back disability.

As to the determination of an appropriate rating for the 
veteran's neurological manifestations, DC 8520 pertains to 
paralysis of the sciatic nerve.  Under this provision, mild 
incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520.



The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to this case, Board finds that the 
veteran's low back disability is manifested by mild 
incomplete paralysis of the left sciatic nerve under DC 8520, 
which warrants a 10 percent rating.  In this regard, the 
Board places significant probative value on the two VA 
examination reports of October 2003 and December 2005, 
wherein the VA examiner characterized the veteran's left leg 
weakness as only "slight."  This is consistent with the 
clinical findings of record which generally show that muscle 
strength of the left lower extremity has been between 4/5 and 
5/5 (5/5 being normal).  Indeed, the only neurological 
findings involve decreased pain and light-touch sensation in 
the left foot and toes.  In light of these findings, the 
veteran's left leg is manifested by no more than mild 
incomplete paralysis of the sciatic nerve.  

The separate orthopedic and neurological evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.  

Applying the Table here, the 20 percent rating for the 
veteran's orthopedic manifestations of his low back 
disability is combined with the 10 percent rating for his 
neurological manifestations, resulting in a gross combined 
rating of 28 percent.  This gross ("raw") rating is then 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  So the 
veteran's gross 28 percent combined evaluation actually 
correlates upward to 30 percent.  38 C.F.R. § 4.25.  Thus, 
even after combining his orthopedic and neurological 
manifestations, a disability rating higher than 40 percent is 
not warranted under the revised version of DC 5293.  

C.  Criteria in Effect Since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 
40 percent is not warranted for the veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  A disability rating in excess of 40 
percent can only be assigned under these most recent criteria 
if there is evidence of favorable or unfavorable ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

Here, since the medical evidence shows the veteran's 
thoracolumbar spine has motion in every direction, even if 
less than normal range of motion, by definition these 
combined segments of his spine (thoracic and lumbar) are not 
ankylosed and a disability rating higher than 40 percent is 
not available under the General Rating Formula for Diseases 
and Injuries of the Spine.  And, again, this is true even 
considering his complaints of painful motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

C.  Conclusion

In short, the veteran's low back disability does not meet the 
requirements for a disability rating higher than 40 percent 
under either the former, interim or revised standards.  And 
because, for the reasons and bases discussed, the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.



D.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

Here, the record shows the veteran stopped working as an 
electrician in 1982, and that he has been receiving Social 
Security Administration (SSA) benefits at least partly due to 
his low back disability as a consequence.  However, 
the objective clinical findings do not show that his low back 
disability has independently caused marked interference with 
his employment or required frequent periods of 
hospitalization.  Concerning this, the Board places 
significant probative weight on the VA examination reports 
dated in October 2003 and December 2005, when a compensation 
examiner characterized the veteran's left leg weakness as 
only "slight" and found no additional functional loss or 
decrease even after repetitive use of his low back.  Also, 
although he has an occasional limp for which he uses a cane 
from time to time, he is ambulatory with no significant 
weakness in either lower extremity.  

The Board is not persuaded to conclude the veteran is 
entitled to extra-schedular consideration merely because he 
is receiving SSA benefits, partly because the SSA's decision, 
dated in June 1983, indicates he is unemployable due to both 
his low back disability and "personality pattern disturbance 
and inadequate personality."  Thus, it does not appear the 
SSA's determination of unemployability was based solely on 
his low back disability, i.e., a condition that, unlike the 
personality disorder, is the result of his military service.  
See 38 C.F.R. §§ 3.303(c) and 4.9 generally prohibiting 
granting service connection for personality disorders.


And while the SSA listing both disabilities as cause for his 
unemployability is not tantamount to saying his low back 
disability, if considered independently, also would not 
itself preclude employment, the VA medical examiners' 
clinical findings do not suggest that it would - certainly 
not prior to the February 1989 effective date of his TDIU 
(which, as will be explained, considered not only the effects 
of the low back disability, but also a psychiatric disorder 
other than a personality disorder that is proximately due to, 
the result of, or aggravated by the low back disability).  
See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  Cf. also Friscia v. Brown, 7 Vet. App. 294, 297 
(1994) (indicating the Board may not reject a claim for a 
TDIU without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on ... current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 326, 331-32 (1991) (citations omitted)).

In any event, the Court has held that the Board is not bound 
by the findings of disability and/or unemployability made by 
other Federal agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, the 
Board places little probative value on Dr. C.B.'s opinion 
that the veteran is unable to work due to his service-
connected low back disability, alone.  The problem with 
Dr. C.B.'s opinion is that he did not personally examine the 
veteran and based his opinion on only a partial review of the 
claims file.  So the opinion was not fully informed, 
especially in comparison to the VA examiners' opinions to the 
contrary.

In short, although the veteran's low back disability 
interferes, even substantially, with his ability to work, 
this level of impairment is already contemplated by the 
applicable schedular criteria so that consideration on an 
extra-schedular basis is not shown to be necessary.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  See, too, 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.

There is also no evidence indicating the veteran's low back 
disability has required frequent hospitalization or bed rest 
which markedly interferes with his ability to work.  See 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (holding that 
the Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability).  Rather, the vast majority of his evaluation 
and treatment has been on an outpatient basis, not as an 
inpatient.  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to an Effective Date 
Earlier than February 9, 1989, for the 
TDIU

The veteran's TDIU is now retroactively effective from 
February 9, 1989.  He is requesting an even earlier effective 
date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for a TDIU) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  As an exception, an effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year prior to the date of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2007); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).  Total disability ratings for compensation may 
be assigned when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities - provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability.  Id.  

When an RO is considering a rating increase claim from a 
claimant whose schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file or 
under VA control, evaluation of that rating increase must 
also include an evaluation of a reasonably raised claim for a 
total rating based on individual unemployability, and VA is 
required to adjudicate that claim.  Norris v. West, 12 Vet. 
App. 413, 418 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of 
medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).

A brief description of the relevant facts follows.  In an 
August 1986 rating decision, the RO denied the veteran's 
claim for a TDIU.  Since he did not appeal that decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In 
September 1987, the Board issued a decision also denying 
service connection for a psychiatric disorder.  

On February 29, 1988, the veteran submitted another claim for 
a TDIU, at which time he had a 40 percent rating for his 
service-connected low back disability.  On February 9, 1989, 
he submitted a Statement in Support of Claim 
(VA Form 21-4138), which the RO interpreted as a petition to 
reopen his previously denied claim for service connection for 
a psychiatric disorder, as well as an increased-rating claim 
for his already service-connected low back disability.

In a February 1995 rating decision, the RO granted service 
connection and assigned a 50 percent rating for a psychiatric 
disorder.  Since the veteran also had a 40 percent rating for 
his low back disability, this in turn raised his combined 
total disability rating to 70 percent (see 38 C.F.R. § 4.25), 
and the RO granted a TDIU.  The RO assigned an effective date 
of September 4, 1994, for both awards.  

Following an appeal, a May 2005 Board decision granted an 
earlier effective date of February 9, 1989, for service 
connection for the psychiatric disorder.  The Board then 
remanded the issue concerning the effective date of the 
veteran's TDIU award.  And in a May 2006 rating decision the 
RO also granted an earlier effective date of February 9, 
1989, for the TDIU.  

The Board has carefully and thoroughly reviewed the entire 
evidence of record and finds that the preponderance of it is 
against assigning an effective date earlier than February 9, 
1989, for the TDIU.  Although the veteran first filed a claim 
for a TDIU on February 29, 1988, so within one year of his 
current effective date, keep in mind he only had a 40 percent 
rating for his low back disability at the time of that 
initial claim.  So he did not then meet the threshold minimum 
percentage rating requirements of § 4.16(a) for a TDIU, in 
turn meaning he could only have received this benefit on an 
extra-schedular basis under § 4.16(b).  He did not meet the 
§ 4.16(a) rating criteria for a TDIU until February 9, 1989 - 
the effective date he has for the grant of service connection 
for his psychiatric disorder, which, with the additional 50 
percent rating he received for that condition, increased his 
overall combined rating to the necessary 70-percent level to 
in turn qualify him for a TDIU under 38 C.F.R. § 4.16(a).

The veteran argues that he was indeed unemployable prior to 
February 9, 1989, as evidenced by the fact that he has not 
worked since 1982 and, as a result, has been receiving SSA 
benefits.  But as already explained, the SSA's determination 
is not dispositive of his claim with VA.  The Board 
emphasizes that there is absolutely no medical evidence 
during this preceding period indicating he was unable to 
secure or maintain substantially gainful employment due 
solely to his service-connected low back disability (again, 
keeping in mind service connection had not yet been 
established for his secondary psychiatric disorder).  
Moreover, as already mentioned, the SSA's June 1983 decision 
determined he was unemployable due to both his low back 
disability and personality disorder, the latter of which 
generally cannot be service connected as a matter of express 
VA regulation.  See again 38 C.F.R. §§ 3.303(c), 4.9.  His 
dysthymia and major depression, attributable to his low back 
disability (see 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995)), were not effectively service connected 
until February 9, 1989, so the SSA's earlier finding of 
unemployability based on service and nonservice-connected 
disabilities is not persuasive.  In any event, even assuming 
for the sake of argument that the SSA finding of 
unemployability was based entirely on the veteran's service-
connected low back disability, the Board is not bound by the 
findings of disability and/or unemployability made by other 
Federal agencies, including SSA.  See again Collier, 1 Vet. 
App. at 417.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than February 9, 1989, for the award of a TDIU.  And 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, and 
his claim must be denied.




ORDER

The claim for a rating higher than 40 percent for the low 
back disability is denied.

The claim for an effective date earlier than February 9, 
1989, for the TDIU also is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


